                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION

UNITED STATES OF AMERICA            )
                                    )
                                    )
            vs.                     )     MOTION TO CONTINUE
                                    )     FIRST APPEARANCE
                                    )     Docket No. 1:19CR64
ELLEN MADANS FROST,                 )
                  Defendant.        )
______________________________________________________________________________

        NOW COMES the defendant, by and through the undersigned counsel, and moves to

continue the date set for her first appearance. In support of this Motion, the defendant offers the

following:

        (1) On July 16, 2019, the defendant was indicted and charged with conspiracy to

commit Federal program fraud, substantive counts of Federal program fraud, and substantive

counts of mail fraud.

        (2) The case has been set for an initial appearance on July 24th.

        (3) The undersigned counsel made a general appearance on behalf of the defendant on

July 16th.

        (4) Counsel has long-standing plans to be out of the State next week and until July 31st.

On March 6, 2019, counsel filed notice of those plans in the other Federal cases he is handling.

        (5) The Government does not object to the initial appearance in this matter being set for

a date on or after August 1st.

        WHEREFORE, the defendant moves the court to continue the initial appearance in this

matter to a date on or after August 1st.

        This the 17th day of July, 2019




        Case 1:19-cr-00064-RJC-DSC Document 4 Filed 07/17/19 Page 1 of 3
                                    __________________________________
                                                  s/ANTHONY G. SCHEER
                                                             NC Bar # 19257
                                                  Attorney for the Defendant
                                       Rawls, Scheer, Clary, & Mingo, PLLC
                                        1011 East Morehead Street, Suite 300
                                             Charlotte, North Carolina 28204
                                                        704-376-3200 (office)
                                                          704-332-2716 (fax)
                                                       tscheer@rscmlaw.com




Case 1:19-cr-00064-RJC-DSC Document 4 Filed 07/17/19 Page 2 of 3
                                CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that he has, this day, served a copy of the
attached Motion on the parties listed below by ECF Notification system at the email address
listed below.


               AUSA Richard Edwards
               United States Attorney’s Office – WDNC
               233 U.S. Courthouse Bldg.
               100 Otis St.
               Asheville, NC 28802
               Richard.edwards2@usdoj.gov


       This the 17th day of July, 2019.


                                                       __________________________________
                                                                     s/ANTHONY G. SCHEER
                                                                                NC Bar # 19257
                                                                     Attorney for the Defendant
                                                          Rawls, Scheer, Clary & Mingo, PLLC
                                                           1011 East Morehead Street, Suite 300
                                                                Charlotte, North Carolina 28204
                                                                           704-376-3200 (office)
                                                                             704-332-2716 (fax)
                                                                          tscheer@rscmlaw.com




       Case 1:19-cr-00064-RJC-DSC Document 4 Filed 07/17/19 Page 3 of 3
